           Case: 20-2022 Document:
Case 2:09-cr-20632-DML-VMM  ECF No.6-1   Filed: 12/08/2020
                                    71, PageID.727            Page: 1 Page 1 of 2
                                                      Filed 12/08/20                               (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: December 08, 2020

Ms. Rosemary Wummel Gardey
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Mr. John Nelson Preston Jr.
F.C.I. Milan
P.O. Box 1000
Milan, MI 48160

                     Re: Case No. 20-2022, USA v. John Preston, Jr.
                         Originating Case No. : 2:09-cr-20632-2

Dear Mr. Preston and Counsel,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                 Sincerely yours,

                                                 s/Roy G. Ford
                                                 Case Manager
                                                 Direct Dial No. 513-564-7016

cc: Mr. David J. Weaver

Enclosure

No mandate to issue
           Case: 20-2022 Document:
Case 2:09-cr-20632-DML-VMM  ECF No.6-2   Filed: 12/08/2020
                                    71, PageID.728            Page: 1 Page 2 of 2
                                                      Filed 12/08/20                         (2 of 2)




                                         Case No. 20-2022

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

JOHN NELSON PRESTON, JR.

              Defendant - Appellant



     Upon consideration of the appellant's motion to voluntarily dismiss the appeal herein

pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

     It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: December 08, 2020
                                                  ___________________________________
